Case 1:19-cv-06792-CBA-SJB Document 18 Filed 06/17/21 Page 1 of 2 PageID #: 72
                                                                          Clerk’s Office
                                                                          Filed Date: 6/17/21

                                                                          U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT                                              EASTERN DISTRICT OF NEW YORK
EASTERN DISTRICT OF NEW YORK                                              BROOKLYN OFFICE
----------------------------------------------------------x
FOWZIEH OTHMAN,
                           Plaintiff,
                                                              NOT FOR PUBLICATION
         -against-
                                                              MEMORANDUM & ORDER
                                                              19-CV-6792 (CBA) (SJB)
TD BANK, N.A, et al.
                           Defendants.
----------------------------------------------------------x

AMON, United States District Judge:

         On December 3, 2019, plaintiff Fowzieh Othman (“Plaintiff”) brought this action against

defendants TD Bank, N.A. (“TD Bank”), Nancy E. Mann, and Billy Joe Mann (“the Mann

Defendants,” and, collectively, “Defendants”). (See ECF Docket Entry (“D.E.”) # 1.) Plaintiff

alleged causes of action sounding in conversion, commercial bad faith, and aiding and abetting

fraud against TD Bank, and fraud and unjust enrichment against the Mann Defendants. (See id.)

TD Bank filed an Answer and Cross-Claims against the Mann Defendants on August 14, 2020.

(D.E. # 13.) There is no evidence that either Plaintiff’s Complaint or TD Bank’s Answer and

Cross-Claims were served on the Mann Defendants. Plaintiff and TD Bank settled the case

between them at mediation and filed a stipulation of dismissal on December 15, 2020. (D.E. #

16.) The Honorable Sanket Bulsara, United States Magistrate Judge, ordered Plaintiff to file proof

of service as to the Mann Defendants—who remained putative defendants after the stipulation of

dismissal by Plaintiff and TD Bank was filed—by March 5, 2021. Plaintiff failed to do so. Judge

Bulsara issued an additional order directing Plaintiff to file proof of service as to the Mann

Defendants. (Order dated Apr. 26, 2021.) Judge Bulsara further noted that Federal Rule of Civil

Procedure 4 requires service on a defendant within 90 days after a complaint is filed, and directed

Plaintiff to show cause why the case should not be dismissed without prejudice if service had not



                                                          1
Case 1:19-cv-06792-CBA-SJB Document 18 Filed 06/17/21 Page 2 of 2 PageID #: 73




yet been effected. (Id.) Plaintiff has not responded to either of Judge Bulsara’s orders, the Mann

Defendants have not appeared, and there is no evidence that the Mann Defendants have been

served. On June 2, 2021, Judge Bulsara issued a thorough and well-reasoned R&R recommending

that the Complaint and the Cross-Claims be dismissed without prejudice as to the Mann

Defendants. (D.E. # 17.)

       No party has objected to the R&R, and the time for doing so has passed. When deciding

whether to adopt an R&R, a district court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). To accept

those portions of the R&R to which no timely objection has been made, “a district court need only

satisfy itself that there is no clear error on the face of the record.” Jarvis v. N. Am. Globex Fund,

L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks and citation omitted).

       The Court has reviewed the record and, finding no clear error, adopts the R&R.

Accordingly, the Court orders that the Complaint be dismissed without prejudice as to the Mann

Defendants and that the Cross-Claims against the Mann Defendants be dismissed without

prejudice. The Clerk of Court is respectfully directed close the case.



SO ORDERED.

Dated: June 17, 2021
       Brooklyn, New York                             __/s/ Carol Bagley Amon_ _____
                                                      Carol Bagley Amon
                                                      United States District Judge




                                                 2
